DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the amendment filed on 3/22/2021. 
Response to Arguments
The non-statutory obviousness type double patenting rejection is withdrawn as a terminal disclaimer has been filed and approved. 
Examiner’s Statement of Reasons for Allowance
Claims 2-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:

The closest prior art, as previously recited, Lewis (US 2011/0320582) in view of Lawson et al. (US 6,829,639; Hereinafter “Lawson”) in view of Selgas (US 2009/0064297; Hereinafter “Selgas”) does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 2, 15, and 20. For example, none of the cited prior art teaches or suggest the steps of “receiving a request to monitor information corresponding to a user, wherein the information is stored by a plurality of online service providers; periodically accessing the information corresponding to the user from databases of the plurality of online service providers; determining that a change or attempted change was made to the information corresponding to the user at least one of the online service providers; determining, based on the periodic access, one or more risk levels associated with the detected change or attempted change; identifying a protective action to be applied to at least one user account based on the one or more risk levels; and notifying the user regarding the detected change or attempted change.” As a result, the claims are allowable over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437